DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Notes Regards To This Office Action
2.	This office action is to replace the non-final action mailed out on April 14, 2022, that improperly invited applicant to participate in the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program. Sorry for the inconvenience. 

Priority
3.	Acknowledgment is made of the present application is a continuation of U.S. Patent Application Serial No. 16/460,989, filed July 2, 2019, now U.S. Patent No. 10,791,149, which is a continuation of U.S. Patent Application Serial No. 15/479,142, filed April 4, 2017, now U.S. Patent No. 10,348,770, which is a continuation of U.S. Patent Application Serial No. 14/928,659, filed October 30, 2015, now U.S. Patent No. 9,621,593, which is a continuation of U.S. Patent Application Serial No. 13/843,287, Filed March 15, 2013, now U.S. Patent No. 9,253,211, which is a continuation of U.S. Patent Application Serial No. 12/859,098, filed August 18, 2018, now U.S. Patent No. 8,509,231, which is a continuation of U.S. Patent Application Serial No. 11/394,595, filed March 31, 2006, now U.S. Patent No. 7,801,128.

Preliminary Amendment
4.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated September 25, 2020. Claims 1-58 have been canceled; claims 59-78 have been added. Claims 59-78 are pending. This communication is considered fully responsive and sets forth below. 

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Specification
6.	The title of the invention is not presented clearly.
Regarding the title of this application, it shows as “MANAGING COMMUNICATIONS BETWEEN COMPUTING NODES” in the specification and as “NETWORK-ACCESSIBLE SERVICE FOR EXECUTING VIRTUAL MACHINES USING CLIENT-PROVIDED VIRTUAL MACHINE IMAGES” in the Application Data Sheet submitted September 25, 2020. 
The discrepancy should be resolved and a substitution of a new title is anticipated. 
Claim Objections
7.	Claims 59-78 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 59, it recites, “A computer-implemented method for providing network isolation between virtual machines of different customers of a program execution service, the computer-implemented method comprising: 
receiving a request to execute a virtual machine of a customer of the program execution service, wherein the request specifies a group of the virtual machine, wherein the group is identified by one or more network address ranges, and wherein the group is associated with a set of access policies for managing incoming and outgoing communications for virtual machines in the group; 
selecting a physical host of the program execution service to use for execution of the virtual machine; and 
managing, based at least in part on the set of access policies, incoming and outgoing communications for the virtual machine executing on the physical host, wherein said managing provides the network isolation.”
The examiner objects the usage of the term “a group of the virtual machine” as indicated in italics in the receiving function above and suggests amending the term to “a group of the virtual machines,” so the claim language flows better.
Similar objections apply to the usage of the term “a group of the virtual machine” in claim 71 line 6 and claim 78 line 5.
Claims 60-70 and 72-77 are objected to since they all depend from claim 59 or 71.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 70 rejected under 35 U.S.C. 112(b).
Regarding claim 70, it recites, “The computer-implemented method of claim 59, further comprising: during execution of the virtual machine, modifying membership of the group according to the configuration information received from the customer.”
Claim 70 depends from claim 59.  Claim 59 recites, “A computer-implemented method for providing network isolation between virtual machines of different customers of a program execution service, the computer-implemented method comprising: 
receiving a request to execute a virtual machine of a customer of the program execution service, wherein the request specifies a group of the virtual machine, wherein the group is identified by one or more network address ranges, and wherein the group is associated with a set of access policies for managing incoming and outgoing communications for virtual machines in the group; 
selecting a physical host of the program execution service to use for execution of the virtual machine; and 
managing, based at least in part on the set of access policies, incoming and outgoing communications for the virtual machine executing on the physical host, wherein said managing provides the network isolation.”
Based on the information presented above, claim 70 is rejected since there is a lack of antecedent basis for the usage of the term “the configuration information” as indicated in italics in its ending sentence. 
10.	Claim 70 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim Rejections - 35 USC § 101  
11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
12.	Claim 78 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 78, it recites, “One or more computer readable media storing program instructions that when executed on one or more processors enable the one or more processors to implement at least a portion of a program execution service and to: 
6receive a request to execute a virtual machine of a customer of the program execution service, wherein the request specifies a group of the virtual machine, wherein the group is identified by one or more network address ranges, and wherein the group is associated with a set of access policies for managing incoming and outgoing communications for virtual machines in the group; 
select a physical host of the program execution service to use for execution of the virtual machine; and 
manage, based at least in part on the set of access policies, incoming and outgoing communications for the virtual machine executing on the physical host, wherein said management provides the network isolation.”
It claims “One or more computer readable media” as indicated in italics above. The claim is transitory signals per se, since there is no record showing the "One or more computer readable media" is a non-transitory storage medium either in the claims or in the specification.
Allowable Subject Matter
13.	Claims 59-78 would be allowable, if the issues and rejections got resolved regards to the claim objections and the rejection(s) under 35 U.S.C. 112(b) and under 35 U.S.C. 101 presented above. The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Banga et al. (US 8,041,761) and Felsher et al. (US 2013/0159021) are generally directed to various aspects of the method for enabling gradual transitioning of a server, such as a filer, to a new security domain and/or IP address scheme, wherein a single physical platform may comprise multiple logical servers, such as virtual filers (vfilers), that simultaneously participate in different security domains and IP address schemes, and each logical server is allocated its own set of storage resources, such as volumes and qtrees, and network resources, such as network addresses, and additionally, a common set of storage resources may store a data set that is accessible to logical servers that participate in the different security domains and/or IP address schemes; controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index.
However, in consideration of the preliminary amendment with remarks, the information disclosure statement filed September 25, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
	“selecting a physical host of the program execution service to use for execution of the virtual machine;” and “managing, based at least in part on the set of access policies, incoming and outgoing communications for the virtual machine executing on the physical host, wherein said managing provides the network isolation” as specified in claim 59.
	Similar limitations are included in claims 71 and 78.
	Dependent claims 60-70 and 72-77 are also allowable for incorporating the features recited in the independent claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Dostert et al. (US 2006/0143359) is generally directed to various aspects of the monitoring operation of virtual machines;
Felsher et al. (US 2013/0159021) is directed to various aspects of controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index; 
Banga et al. (US 8,041,761) is directed to enable gradual transitioning of a server, such as a filer, to a new security domain and/or IP address scheme, wherein a single physical platform may comprise multiple logical servers, such as virtual filers (vfilers), that simultaneously participate in different security domains and IP address schemes, and each logical server is allocated its own set of storage resources, such as volumes and qtrees, and network resources, such as network addresses, and additionally, a common set of storage resources may store a data set that is accessible to logical servers that participate in the different security domains and/or IP address schemes;
LeBlanc et al. (US 2017/0055130) is directed for an end-to-end solution having one or more location systems for outputting requested locations of hand sets or mobile stations (MS) based on, e.g., AMPS, NAMPS, CDMA or TDMA communication standards, for processing both local mobile station location requests and global mobile station location requests via, e.g., Internet communication between a distributed network of location systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473